Exhibit 10(iii)A(6)

 

[For U.S. Participants with Severance Agreements]

 

ACUITY BRANDS, INC.

LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT, made and entered into as of «Grant_Date» by and between Acuity
Brands, Inc., a Delaware Corporation, (the “Company”) and «First_Name» «Middle»
«Last_Name» (“Grantee”).

 

W • I • T • N • E • S • S • E • T • H    T • H • A • T:

 

WHEREAS, the Company maintains the Acuity Brands, Inc. Long-Term Incentive Plan
(the “Plan”), and Grantee has been selected by the Committee to receive a
Restricted Stock Award under the Plan;

 

WHEREAS, the Company and Grantee have determined that Grantee shall enter into
certain non-competition, non-solicitation and non-recruitment covenants,
attached hereto as Exhibits A, B and C respectively, in consideration for
receipt of the Restricted Stock award pursuant hereto, receipt of any such
awards that Grantee may receive in the future, continued employment, and other
good and valuable consideration, and ;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

1. Awards of Restricted Stock

 

1.1 The Company hereby grants to Grantee an award of «Shrs_Granted_» Shares of
restricted stock (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms, and conditions set forth in this Agreement. The grant date
of this award of Restricted Stock is «Grant_Date» (the “Grant Date”).

 

1.2 This Agreement (including any appendices) shall be construed in accordance
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

2. Restrictions

 

2.1 Subject to Sections 2.3, 2.5, 2.6 and 2.7 below, if the Grantee remains
employed by the Company, the Restricted Stock shall vest as follows:

 

Number of Shares

--------------------------------------------------------------------------------

 

Vesting Date

--------------------------------------------------------------------------------

«Shrs_Vest_1»

  «Date_Vest_1»

«Shrs_Vest_2»

  «Date_Vest_2»

«Shrs_Vest_2»

  «Date_Vest_2»

«Shrs_Vest_2»

  «Date_Vest_2»

 



--------------------------------------------------------------------------------

2.2 Except as otherwise provided below, on each Vesting Date, Grantee shall own
the Vested Shares of Restricted Stock free and clear of all restrictions imposed
by this Agreement (except those imposed by Section 3.4 below). The Company shall
transfer the Vested Shares of Restricted Stock to an unrestricted account in the
name of the Grantee as soon as practical after each Vesting Date. For purposes
of this Agreement, employment with a Subsidiary of the Company or service as a
member of the Board of Directors of the Company shall be considered employment
with the Company.

 

2.3 In the event, prior to the Vesting Date, (i) Grantee dies while actively
employed by the Company, or (ii) Grantee has his employment terminated by reason
of Disability, any Restricted Stock shall become fully vested and nonforfeitable
as of the date of Grantee’s death or Disability. The Company shall transfer the
Shares of Restricted Stock, free and clear of any restrictions imposed by this
Agreement (except for Section 3.4) to Grantee (or, in the event of death, his
surviving spouse or, if none, to his estate) as soon as practical after his date
of death or termination for Disability.

 

2.4 In exchange for receipt of consideration in the form of the Restricted Stock
award pursuant to this Agreement, the prospect of receiving such awards in the
future, continued employment, and other good and valuable consideration, Grantee
agrees that, in the event he elects to terminate his employment with the Company
on a voluntary basis (“Voluntary Termination”), for twelve (12) months following
the date of such Voluntary Termination (the “Restricted Period”), Grantee shall
comply with the non-competition, non-recruitment, and non-disclosure
restrictions attached hereto as Exhibits A, B and C, respectively (the
“Restrictive Covenants”). The parties hereto recognize that Grantee may
experience periodic material changes in his job title and/or to the principal
duties, responsibilities or services that he is called upon to perform on the
behalf of the Company. If Grantee experiences such a material job change, the
parties shall, as soon as is practicable, enter into a signed, written addendum
to Exhibit A hereto reflecting such material change. Moreover, in the event of
any material change in corporate organization on the part of the Direct
Competitors set forth in Exhibit A hereto, the parties agree to amend Exhibit A,
as necessary, at the Company’s request, in order to reflect such change. Upon
execution, any such written modification to Exhibit A shall represent an
enforceable amendment to this Agreement and shall augment and supplant the
definitions of the terms Executive Services or Direct Competitor set forth in
Exhibit A hereto, as applicable.

 

– 2 –



--------------------------------------------------------------------------------

2.5 If Grantee retires from the Company on or after attaining (i) age 65, or
(ii) age 55 with 10 years of service, the vesting of the Restricted Stock shall
continue as if Grantee were an active employee, unless within two (2) years of
his date of termination Grantee violates the Restrictive Covenants, at which
time all unvested Shares of Restricted Stock shall immediately be forfeited. If
Grantee dies after retiring under this Section 2.5, but prior to the Vesting
Date for any Shares of Restricted Stock, such Shares shall become fully vested
and nonforfeitable as of the date of Grantee’s death.

 

2.6 Except for death or Disability as provided in Section 2.3 or retirement as
provided in Section 2.5, or except as otherwise provided in a severance
agreement with Grantee, if Grantee terminates his employment or if the Company
terminates Grantee prior to the Vesting Date, the Restricted Stock shall cease
to vest further, the unvested Shares of Restricted Stock shall be immediately
forfeited, and Grantee shall only be entitled to the Restricted Stock that has
vested as of his date of termination.

 

2.7 Notwithstanding the other provisions of this Agreement, in the event of a
Change in Control prior to Grantee’s Vesting Date, all Shares of Restricted
Stock shall become fully vested and nonforfeitable as of the date of the Change
in Control. Not later than the first business day following the date of the
Change in Control, the Company shall deliver to Grantee a cash payment
representing the Fair Market Value of the Shares of Restricted Stock as of the
date of the Change in Control.

 

2.8 The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock.

 

3. Stock; Dividends; Voting

 

3.1 The Restricted Stock shall be registered on the Company’s books in the name
of Grantee as of the respective Grant Date for such Shares of Restricted Stock.
The Company may issue stock certificates or evidence Grantee’s interest by using
a book entry account. Physical possession or custody of any stock certificates
that are issued shall be retained by the Company until such time as the Shares
are vested in accordance with Section 2. The Company reserves the right to place
a legend on such stock certificate(s) restricting the transferability of such
certificates and referring to the terms and conditions (including forfeiture) of
this Agreement and the Plan.

 

3.2 During the period the Restricted Stock is not vested, the Grantee shall be
entitled to receive dividends or similar distributions declared on such
Restricted Stock and Grantee shall be entitled to vote such Restricted Stock.

 

3.3 In the event of a Change in Capitalization, the number and class of Shares
or other securities that Grantee shall be entitled to, and shall hold, pursuant
to this Agreement shall be appropriately adjusted or changed to reflect the
Change in Capitalization, provided that any such additional Shares or additional
or different shares or securities shall remain subject to the restrictions in
this Agreement.

 

– 3 –



--------------------------------------------------------------------------------

3.4 Grantee represents and warrants that he is acquiring the Restricted Stock
for investment purposes only, and not with a view to distribution thereof.
Grantee is aware that the Restricted Stock may not be registered under the
federal or any state securities laws and that in that event, in addition to the
other restrictions on the Shares, they will not be able to be transferred unless
an exemption from registration is available or the Shares are registered. By
making this award of Restricted Stock, the Company is not undertaking any
obligation to register the Restricted Stock under any federal or state
securities laws.

 

4. No Right to Continued Employment

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time.

 

5. Taxes and Withholding

 

Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of Restricted Stock and dividends paid on
unvested Restricted Stock. Grantee shall have the right to make such elections
under the Internal Revenue Code of 1986, as amended, as are available in
connection with this award of Restricted Stock. The Company and Grantee agree to
report the value of the Restricted Stock in a consistent manner for federal
income tax purposes. The Company shall have the right to retain and withhold
from any payment of Restricted Stock or cash the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
payment. At its discretion, the Company may require Grantee to reimburse the
Company for any such taxes required to be withheld and may withhold any
distribution in whole or in part until the Company is so reimbursed. In lieu
thereof, the Company shall have the right to withhold from any other cash
amounts due to Grantee an amount equal to such taxes required to be withheld or
withhold and cancel (in whole or in part) a number of shares of Restricted Stock
having a market value not less than the amount of such taxes.

 

6. Grantee Bound by the Plan

 

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

 

7. Modification of Agreement

 

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

– 4 –



--------------------------------------------------------------------------------

8. Severability

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

9. Governing Law

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

10. Successors in Interest

 

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All obligations imposed upon Grantee
and all rights granted to the Company under this Agreement shall be final,
binding, and conclusive upon Grantee’s heirs, executors, administrators, and
successors.

 

11. Resolution of Disputes

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.

 

12. Pronouns; Including

 

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”

 

– 5 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:   ACUITY BRANDS, INC.

--------------------------------------------------------------------------------

  By:  

--------------------------------------------------------------------------------

Helen D. Haines, Secretary       Vernon J. Nagel        
Chairman and Chief Executive Officer     GRANTEE:    

 

--------------------------------------------------------------------------------

    «First_Name» «Middle» «Last_Name»

 

– 6 –